UNITED STATES DISTRICT COURT                                                        03/31/2020
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
ALPHA CAPITAL ANSTALT,                                         :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   19-CV-9270 (DLC) (JLC)
                                                               :
INTELLIPHARMACEUTICS INTERNATIONAL :
INC., et al.,                                                  :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order dated March 3, 2020 (Dkt. No. 27), the Court scheduled a settlement
conference in this case for April 23, 2020 at 10:00 a.m. in Courtroom 21D, United States
Courthouse, 500 Pearl Street, New York, New York. As corporate representatives on both sides
have already been permitted to appear telephonically, given the state’s extension of the current
stay-at-home policy, counsel for the parties should also appear by telephone. Counsel should
contact chambers using the Court’s conference line, (877) 873-8017 (Access Code: 5277586).
Using the conference line system, the Court will begin the settlement conference in joint session
with all parties on the line before breaking into private session and speaking to the parties
individually, as the technology the Court is using should be able to facilitate breakout sessions
with each side. All of the other terms of the March 3 Order are hereby incorporated by
reference.

        SO ORDERED.

Dated: New York, New York
       March 31, 2020
